Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hickey et al.(2013/090399).
	Hickey et al. discloses blends comprising (a.) aromatic polyester polyols having OH numbers as claimed and prepared from reactants as claimed and (b.) fatty acid derivatives comprising transesterified castor oil meeting the requirements of applicants’ claims (see paras [0031], [0052]- [0065], Examples, Tables 4 & 5 and claims), as well as nonionic alkoxylated surfactants as claimed [claim 5] {paras [0078]-[0097] & Table 4}.  Hickey et al. discloses inclusion of hydrophobe in its partially transesterified form as claimed [claim 4]{see para [0098]}. Though the viscosities, clarity and homogeneity of the blends of Hickey et al are not specified [claims 12 & 13], owing to the closeness of the make-ups of the materials involved, it is held that these features as claimed are inherently possessed by the preparations disclosed by Hickey et al.  Inclusion of other accompanying polyols [claim 14] in blends designed for polyurethane foam synthesis would have been readily envisioned for the preparations of Hickey et al.  

	Applicants’ arguments have been considered. However, rejection is maintained.
	Hickey et al. is clear that “blends” of its materials are provided that include the transesterified hydrophobe containing materials in its blends.  These compatibilized blends, though they include reacted hydrophobe containing materials in their mix, remain blends.  
	Applicants’ claims do not exclude functionalized oils.  Further, the distinction pointed to in the PEG-400 Dioleate of the examples is not reflected by limitation in the claims.
   	In regards to the results discussed in applicants’ remarks on reply, these pointed to exemplified embodiments involving formed foam products derived from particular mixes from applicants’ inventive endeavors are not seen to identify distinction in the limits of the claims.  Applicants’ arguments regarding these examples do not serve to identify distinction in the limits of the rejected claims, and such evidence is not readily apparent on consideration of these disclosures on their face.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/JOHN M COONEY/           Primary Examiner, Art Unit 1765